Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2009                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  139883                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 139883
                                                                   COA: 285694
                                                                   Wayne CC: 07-015477-FC
  TUJUAN SHERRARD WALKER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 3, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2009                   _________________________________________
           s1214                                                              Clerk